Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Emily White on August 2, 2022. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

27.          (Currently Amended)                     A non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed by at least one processor of an electronic device having a memory storing at least a portion of a neural network, causes the at least one processor to:
receive an input from a vector of inputs;
determine a table index based on a value of the input; and
retrieve a hash table from a plurality of hash tables, wherein the hash table corresponds to the table index, [[and]] wherein the hash table is created using a product of multiplication of the value of the input and values of a compressed weighting matrix codebook, and wherein the neural network is trained using an original weighting matrix that is compressed into the compressed weighting matrix codebook.



				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-30 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 7 and 13 describing a hash table being a product of multiplication of input and a generated codebook comprising index values representing locations in the codebook associated with clusters and 19, 23 and 27 describing a hash table being created using a product of multiplication of  input and values of a compressed weighting matrix codebook being compressed from an original weighting matrix. Reference Swaminathan teaches generating hashes of codebook vectors represented by centroids of clusters derived from clustering of input media vectors. Wu teaches generating index values of sub-codewords and Kimmel teaches extracting hash table index from hash values. Combination fails to expressly disclose the above subject matter. Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124